Case 7:19-mj-02338 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) Criminal Complaint United States Distr ict Court
United States District Court — SEP 36 2019
SOUTHERN DISTRICT OF

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA
V. , CRIMINAL COMPLAINT

Juan Bernardo Rodriguez-Montero

Case Number: M-19-23,39 -M

JAE YOB: 1984
Mexico -
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about September 28, 2019 in Hidalgo County, in

the __. Southern District of _ Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Juan Bernardo Rodriguez-Montero was encountered by Border Patrol Agents near Penitas, Texas on September 28, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 28, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on May 15, 2012 through San Ysidro, California. Prior to deportation/exclusion
the defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the

Secretary of Homeland Security. On March 11, 2005, the defendant was convicted of Assault and sentenced to two (2) years supervised
realease term.

ay preset bi Sen V, Genter lian, Auss
kyu hr i frolic ,
Continued on the attached sheet and made a part of this complaint: [ |ves . [ x]No
Signature of Complainant

September 30, 2019 S SZ fr Carlos A. Sanchez Border Patrol Agent
a

Peter E. Ormsby , U.S. Magistrate Judge VA

Name and Title of Judicial Officer Signature of Judicial Officer /
